Citation Nr: 1208947	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  04-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic urinary tract infections.

2.  Entitlement to service connection for colon polyps.

3.  Entitlement to a rating in excess of 30 percent for a right knee disability, status post total right knee replacement, from December 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to February 1987, from March 1988 to March 1989, and from January 1996 to October 1999.  

The right knee increased rating issue comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 6, 2011, which vacated an October 2010 Board decision and remanded the matter for additional development.  The service connection issues on appeal were remanded by the Board in August 2007 and October 2010.  

The issues remaining on appeal initially arose from a November 2001 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In its October 2010 decision the Board referred the issues of reopening service connection claims for subdural hematoma and cerebral infarction to the Agency of Original Jurisdiction (AOJ) for adjudication.  There is no indication of any subsequent action as to these matters.  As the Board does not have jurisdiction over them, they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chronic urinary tract infections and entitlement to a rating in excess of 30 percent for a right knee disability, status post total right knee replacement, from December 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issues addressed in this decision has been obtained.  

2.  A colon polyps disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A colon polyps disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in letters from the RO dated in April 2001, February 2002, and August 2007.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of her claims.  VA efforts to obtain additional service and private treatment records were unsuccessful.  In correspondence dated in January 2012 the Veteran reported that she had no additional evidence to submit in support of her claims.  The Board finds that further attempts to obtain additional evidence as to the issue addressed in this decision would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained as to the service connection issue in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, private treatment records dated in December 1997 show the Veteran, during a period of active service, underwent a total colonoscopy with polyp biopsy and polypectomy.  A December 1997 surgical pathology report included a diagnosis of tubular adenoma, colon.  Service records identify the Veteran's primary specialty was practical nurse.

In a February 2001 statement in support of the claim the Veteran asserted that as a result of a tubular adenoma polyp removed during active service she would be required to have colonoscopies every six months for the rest of her life.  

Private medical records dated in May 2001 show the Veteran underwent a colonoscopy with polypectomy.  A small sessile polyp was removed.  No biopsy was performed.  A May 2001 VA general medical examination included diagnoses of colon polyps in 1998 without additional comment.  

At her personal hearing in August 2003 the Veteran asserted that she had recurring polyps as a result of the polyps removed during active service.  She stated that she required colonoscopies every six months.  At her video conference hearing in June 2007 the Veteran testified that she had a precancerous polyp removed in 1989 and that it had been recommended that she have colonoscopies every two years.  

A December 2010 VA intestines examination report summarized the Veteran's history of colonoscopies with removal of a tubular adenoma in December 1997.  It was also noted that tubular adenomas were the least likely to become cancerous.  The examiner stated that the December 2010 colonoscopy revealed a small benign appearing adenoma at the rectosigmoid junction and that pathology was negative for high grade dysplasia or malignancy.  A diagnosis of colon polyps was provided.  The examiner further noted that polyps in the colon were extremely common and that their incidence increased as individuals got older.  Diets high in fat and low in fiber predisposed individuals to develop colon polyps and it was noted that this was probably why the incidence of colon polyps was much higher in developed countries.  The examiner found that the Veteran's colon polyps were not related to, caused by, or a result of her military service or the polyps removal in 1997.

Based upon the evidence of record, the Board finds that a colon polyps disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's statements as to treatment she received in service are not in dispute and her reports of post-service treatment for colon polyps are competent and credible.  She is also shown to have had training as a nurse and she is presumed to have acquired medical expertise as to the issue on appeal; however, the Board finds the December 2010 VA medical opinion in this case is persuasive.  The examiner is shown to have thoroughly reviewed the evidence of record and to have adequately considered the Veteran's history of symptom manifestations during and after service.  The examiner provided adequate rationale for the etiology opinion.  Therefore, the Board finds entitlement to service connection for a colon polyps disability is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for colon polyps is denied.


REMAND

As to the increased rating issue on appeal, the Court in its September 2011 Order, by incorporating the terms of a Joint Motion for Partial Remand, found error in the Board's determination that the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, did not provide for consideration under Diagnostic Code 5257.  It was noted that subluxation or instability were symptoms evaluated under the provisions of Diagnostic Code 5055 and would not duplicate or overlap a rating.  It was further noted that a December 2009 VA examination report indicated the Veteran had some looseness to anteroposterior testing.  

A review of the available record reveals private treatment records showing the Veteran underwent a right total knee arthroplasty in November 2008 and that a December 2008 report found no evidence of malalignment or loosening.  A December 2009 VA neurology examination report also noted the Veteran had right lower extremity below the knee absent position and vibration with diagnoses including right hemiparesis secondary to a left cerebrovascular disorder.  The evidence is unclear as to whether the Veteran's looseness to anteroposterior testing was an acute or chronic disorder.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. 303.  Therefore, an additional VA examination as to this matter is required prior to appellate review.

As to the remaining service connection claim for urinary tract infections, the Board notes that service treatment records dated in August 1998 show the Veteran was provided a diagnosis of rule out urinary tract infection.  The examiner, however, noted that urinalysis was essentially negative.  In statements in support of her claim she reported she had experienced continued urinary tract infections and that she had received treatment for urinary tract infections numerous times during service.  

A June 2001 VA genitourinary examination report noted the Veteran described a recurrent history of urinary tract infections since 1991 with complaints of frequency, dysuria, and problems stopping stream.  She stated that during periods of infection she wore urinary pads which she changed three times per day.  The examiner noted there was no history of surgery, malignancy, required catheterization, drainage, dilation procedure, or diet therapy.  It was noted that she reported she treated urinary tract infections with sulfa therapy, Pyridium, and antibiotics.  The examiner reported that no examination was completed given the history and disability source involved.  

At her personal hearing in August 2003 the Veteran testified that her urinary tract infections were incurred as a result of constant dehydration during service in Saudi Arabia.  She stated she was treated for urinary tract infections three or four times with antibiotics in Saudi Arabia.  She also reported that she drank cranberry and orange juice to prevent urinary tract infections and that when she experienced infections she received antibiotics from her private physician.  She described present symptoms including frequent urination, painful urination, urinary hesitancy, and nocturia.  

At her video conference hearing in June 2007 the Veteran testified that during service in Saudi Arabia she was catheterized two times for urinary tract infections, but was not hospitalized.  She stated that she continued to have problems with urinary tract infections after her discharge in 1999, but that they were not currently as frequent.  She reported it had been a year or two since she was last treated for a urinary tract infection.  

VA examination in December 2010 included a diagnosis of urinary tract infections.  It was noted the Veteran reported a history of recurrent urinary tract infections which began during service in the Persian Gulf in 1990, and that she stated she had intravenous hydration and antibiotics on at least one occasion.  She complained of recurrent urinary tract infections every three to four months with symptoms of dysuria, urgency, and frequency, but reported she had no supporting medical documentation.  She stated she was generally prescribed Bactrim or Pyridium when she had burning and that she drank cranberry juice frequently.  The examiner noted the Veteran reported she was currently taking Cipro for a urinary tract infection.  It was also noted that she complained of episodic urinary incontinence which the examiner stated was not a typical urinary tract infection symptom and was more likely related to a cerebrovascular accident.  Although the examiner found there was no medical evidence of a urinary tract infection during the appeal period, no explanation was provided concerning the Veteran's statements that she had been prescribed medications including Cipro for urinary tract infections during the appeal period and in fact, at the time of the VA examination.  In light of the apparently inconsistent evidence of record, the Board finds additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  She should be specifically requested to provide information, such as physician orders or pharmacy reports, for any prescription medication she has received for urinary tract infections since service.  After she has signed the appropriate releases, records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

2.  Upon receipt of any additional information concerning the Veteran's receipt of prescription medication for urinary tract infections the claims file should be returned to the December 2010 VA examiner for clarification of the provided opinion.  The examiner should be requested to comment upon the Veteran's reports of recurrent symptom manifestations since service and any demonstrated post-service use of prescription medication.

If the December 2010 examiner is unavailable to provide the requested opinion, the claims file should be reviewed by an appropriate VA medical specialist for the opinion.  Any indicated examinations, tests, or studies necessary for an adequate opinion should be performed.

Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of her service-connected right knee disability.  All indicated tests and studies are to be performed, including range of motion studies.  Any recurrent subluxation or lateral instability due to the disability should be described terms of slight, moderate, or severe impairment.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


